t c memo united_states tax_court estate of timothy j tehan deceased timothy r tehan executor commissioner of internal revenue respondent petitioner v docket no filed date michael f callahan for petitioner william j gregg and ann welhaf for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in federal estate_tax estate_tax with respect to the estate estate of timothy j tehan decedent the issues remaining for decision are is certain property includible in decedent’s gross_estate under sec_2036 we hold that it is is the estate entitled to deduct under sec_2053 claimed personal representative’s commissions in excess of the amount allowed by respondent we hold that it is to the extent stated herein findings_of_fact most of the facts have been stipulated and are so found at the time the petition was filed timothy r tehan mr tehan the son of decedent and the personal representative of the estate resided in bethesda maryland decedent had eight children including mr tehan dece- dent’s other children are ann m sanner patrick g tehan eileen t tehan daniel j tehan erin m boccia maureen r tehan and william t tehan on date decedent purchased condominium unit number 610n decedent’s residence pincite connecticut avenue chevy chase montgomery county maryland the purchase_price of that condominium was dollar_figure on date decedent while residing in decedent’s residence executed a declaration of trust under which he placed dollar_figure and certain life_insurance policies into an irrevocable 1unless otherwise indicated all section references are to the internal_revenue_code in effect on the date of decedent’s death all rule references are to the tax_court rules of prac- tice and procedure trust known as the timothy j tehan irrevocable_trust on date in anticipation of the three deeds discussed below that decedent executed with respect to decedent’s residence decedent and decedent’s children executed an agreement date agreement concerning that residence which was the only agreement with respect to decedent’s use and occupancy of decedent’s residence into which decedent and decedent’s children entered the date agreement provided in pertinent part this agreement made this ___ day of _______ by and between timothy j tehan and timothy r tehan ann m sanner patrick g tehan eileen t tehan daniel j tehan erin m boccia maureen r tehan and william t tehan collectively the owners now therefore in consideration of the mutual promises covenants and agreements herein contained the parties agree as follows occupancy of property and payment of ex- penses timothy j tehan shall have the sole and exclusive right to the use and occupancy of the prop- erty for such period of time as he desires while he is occupying the property timothy j tehan shall not pay any rent but shall be solely responsible for the payment of any mortgage secured against the property the monthly condominium assessment the annual real_estate_taxes and insurance premiums for the property and all costs or expenses in connection with the main- tenance and repair of the property at such time as timothy j tehan ceases to occupy the property such costs and expenses shall be divided between the owners of the property in accordance with their percentage 2as we found above decedent and decedent’s children exe- cuted the agreement on date interest in the property restrictions on transfer of interest except as otherwise provided herein no owner shall sell hypothecate pledge assign or otherwise transfer with or without consideration any part of his her interest in the property to any other person without first offering his her interest first to timothy j tehan and secondly to the other owners in accordance with the provisions of this paragraph a the owner desiring to sell encumber or otherwise dispose_of his her interest in the property the selling owner shall submit a written offer to sell his or her interest to timothy j tehan setting forth the price and terms and conditions under which he she is willing to sell his her interest for a period of ninety days after receipt of such offer timothy j tehan shall have the right to accept said offer and to purchase the interest of the selling owner in the event timothy j tehan does not accept the offer then the other owners shall have the option in proportion to their ownership_interest to purchase said interest by notifying the selling owner within thirty days after the expiration of timothy j tehan’s option if the owners accept the offer they shall at the same time fix a closing date not more than sixty days after the date of acceptance the purchase_price shall be payable in cash on the closing date unless the offer provides otherwise if timothy j tehan and the owners all fail to accept the offer then the selling owner shall be free for a period of thirty days thereafter to solicit offers from any bona_fide prospective pur- chasers if the selling owner receives a bona_fide offer to purchase his her interest at a price and on terms acceptable to the selling owner he she shall send a written copy of said offer to timothy j tehan and the other owners and for a period of ninety days after receipt of the offer timothy j tehan and the other owners shall have the option to purchase the interest of the selling owner at the same price and on the same terms and conditions as set forth in the offer of the bona_fide prospective purchaser if timothy j tehan or the other owners do not exercise the said option the selling owner shall be free to sell his her interest to the bona_fide prospective purchaser pro- vided i the purchase_price and terms and conditions of sale shall not be different than set forth in the bona_fide offer previously sent to timothy j tehan and the other owners ii if the sale is not consummated within thirty days after the option of timothy j tehan and the other owners expire the interest shall once again be subject_to the restrictions herein and any transferee of the selling owner’s interest shall automatically be bound by the terms of this agreement and shall be required to join in execute acknowledge and deliver a copy of this agreement and he she shall thereupon become an owner sale of property at such time as timothy j tehan ceases to occupy the property the property shall be sold and the net_proceeds of sale shall be allocated and distributed among the owners in proportion to their percentage of ownership_interest reproduced liter- ally on or about date decedent executed a deed first deed which was recorded that deed provided in perti- nent part witnesseth that for no consideration the grantor decedent does hereby grant and convey unto each of the grantees decedent’s children in fee simple and as tenants in common an undivided interest in and to that piece or parcel of improved land dece- dent’s residence on or about date decedent executed a second deed second deed which was recorded that deed provided in perti- nent part witnesseth that for no consideration the grantor decedent does hereby grant and convey unto each of the grantees decedent’s children in fee simple and as tenants in common an undivided interest in and to that piece or parcel of improved land dece- dent’s residence the grantor does furthermore confirm that as of the date of execution of this instrument ownership of the property hereinabove described is vested in the following entities as tenants in common with their percentage interest opposite each name name timothy j tehan timothy r tehan ann m sanner patrick g tehan eileen t tehan daniel j tehan erin m boccia maureen r tehan william t tehan percentage interest on or about date decedent executed a third deed third deed that deed provided in pertinent part witnesseth that for no consideration the grantor decedent does hereby grant and convey unto each of the grantees decedent’s children in fee simple and as tenants in common an undivided interest in and to that piece or parcel of improved land dece- dent’s residence the grantor does furthermore confirm that as of the date of execution of this instrument ownership of the property hereinabove described is vested in the following entities as tenants in common with their percentage interest opposite each name 3the record does not disclose whether the third deed was recorded name timothy r tehan ann m sanner patrick g tehan eileen t tehan daniel j tehan erin m boccia maureen r tehan william t tehan percentage interest at all times after decedent and decedent’s children executed the first deed on date until decedent died on date decedent continued to treat decedent’s residence as his own thus pursuant to the terms of the date agree- ment until he died decedent continued to use and occupy decedent’s residence and pay all of the monthly expenses with respect to that residence monthly expenses which totaled about dollar_figure excluding utility expenses and between dollar_figure and dollar_figure including utility expense sec_4 and which included condominium fees real_property_taxes on decedent’s residence homeowner’s insur- ance and expenses of maintaining that residence at no time 4decedent’s children would not have required decedent to vacate decedent’s residence if he had failed to pay the monthly expenses 5the record does not disclose the amount s of monthly condominium fees with respect to decedent’s residence that decedent paid during the period date to the date of decedent’s death however the record establishes that during the period date the date on which decedent purchased decedent’s residence until the date of his death such condomin- ium fees ranged from dollar_figure to dollar_figure 6there was no mortgage loan with respect to decedent’s continued did decedent need permission from his children in order to have guests at decedent’s residence or to redecorate it at no time during decedent’s life did any of decedent’s children use or occupy decedent’s residence or pay any of the monthly expenses with respect to that residence none of decedent’s children attempted to sell his or her purported interest in decedent’s residence before decedent died after decedent died decedent’s children sold that residence on date decedent executed a last will and testament decedent’s will decedent’s will provided in perti- nent part item i i direct my personal representative hereinafter named to pay the expenses of my last illness and funeral as soon after my death as may be practicable in such amount as he may deem proper and without regard to any limitation in the applicable local law as to the amount of such expenses item ii i direct that all inheritance estate legacy or other taxes which may be imposed with respect to my estate whether or not passing under this will shall be paid out of my residuary_estate item iii all the rest residue and remainder of my estate of whatsoever kind and wheresoever situate i give continued residence thus decedent made no mortgage loan payments with respect to that residence during the period date until the date of his death devise and bequeath absolutely and in fee simple unto my children timothy r tehan ann m sanner patrick g tehan eileen t tehan daniel j tehan erin m boccia maureen r tehan and william t tehan in equal shares per stirpes item iv my personal representative shall have the powers and duties accorded to personal_representatives under the estates and trusts article of the annotated code of maryland section and any amendments thereto in addition and not by way of limitation of any such powers my personal representative is authorized and empowered at any time and from time to time in his absolute discretion to hold and retain all or any portion of property received from my estate or from any other source without regard to any law or will of court concerning diversification risk or non-produc- tivity to invest and reinvest or leave tempo- rarily uninvested any funds or any other_property of any kind or nature without regard to any law or rule_of court prescribing investment obligation of fiducia- ries to sell exchange partition or otherwise to deal with property real or personal at public or private sale for such purposes and upon such terms as my personal representative may deem appropriate to borrow money and to secure payment of any amount so borrowed by mortgage of any real or personal_property to divide and distribute any property hereunder in_kind or in money or in part kind and part money item v i do hereby nominate constitute and appoint my son timothy r tehan personal representative of this my last will and testament if my said son shall fail to qualify or cease to act i appoint my son patrick g tehan as personal representative in his place and stead i direct that my personal representative not be required to file a bond or enter other security in any jurisdiction for the faithful performance of his du- ties on date decedent died while a resident and domicil- iary of maryland after decedent’s death pursuant to the provisions of decedent’s will the circuit_court for montgomery county maryland sitting as the orphans’ court orphans’ court appointed mr tehan as the personal representative of decedent’s estate on the date of decedent’s death the fair rental value of decedent’s residence was between dollar_figure and dollar_figure per month on the same date the fair_market_value of that residence was dollar_figure on or about date mr tehan filed form_706 united_states estate and generation-skipping_transfer_tax return estate_tax_return on behalf of the estate the estate_tax_return listed as part of decedent’s gross_estate inter alia the following types of assets and the following date-of-death values for such types of assets assets schedule a--real estate schedule b--stocks and bonds schedule c--mortgages notes and cash schedule d--insurance on the decedent’s life schedule e--jointly owned property schedule f--other miscellaneous property schedule g--transfers during decedent’s life schedule h--powers of appointment schedule i--annuities value dollar_figure big_number big_number big_number big_number big_number big_number decedent’s estate_tax_return claimed deductions of dollar_figure in schedule j funeral_expenses and expenses_incurred in administer- ing property_subject_to_claims which included dollar_figure of execu- tor’s commissions and dollar_figure of attorney’s fees decedent’s estate_tax_return did not claim any deductions in schedule l expenses_incurred in administering property not subject_to claims on a date not disclosed by the record between may and date mr tehan in his capacity as the personal representa- tive of the estate and his attorney filed with the orphans’ court a document entitled consent petition for allowance of personal representative’s commissions and attorneys’ fees consent petition all of the beneficiaries of the estate consented to the granting of the consent petition in the consent petition the personal representative and his attorney requested the orphans’ court to allow personal representative commissions of dollar_figure and attorney’s fees of dollar_figure in the consent petition the personal representative and his attorney claimed inter alia as follows aggregate commissions and attorney ’s fees in excess of the amount authorized by of the estates and trusts article of maryland is sic requested due to the extraordinary amount of time diligence and expertise required of the personal repre- sentative in administering the substantially larger but non-commissionable non-probate assets of the estate of approximately dollar_figure million as opposed to the relatively modest amount of probate assets specifi- cally the personal representative estimates that of the more than hours of time expended in administer- ing his father’s estate over the last months ap- proximately of this time was expended attending to issues arising from or related to the non- commissionable portion of the taxable_estate on date the orphans’ court issued an order date order approving inter alia the dollar_figure of personal representative’s commissions that mr tehan requested in the consent petition pursuant to that order on date the estate issued a dollar_figure check to mr tehan mr tehan deposited that check into his personal savings account on novem- ber three days before the trial was held in this case in the notice_of_deficiency notice that respondent issued with respect to decedent’s estate respondent determined inter alia to include in decedent’s gross_estate under sec_2036 decedent’s residence that respondent determined had a value of dollar_figure on the date of decedent’s death in the notice respondent also determined inter alia to disallow as deductions dollar_figure of the dollar_figure claimed as personal repre- sentative’s commissions and dollar_figure of the dollar_figure claimed as attorney’s fees 7in the date order the orphans’ court also ap- proved the dollar_figure of attorney’s fees requested in the consent petition 8in the stipulation for trial respondent stipulated that the date-of-death value of decedent’s residence was dollar_figure 9in the stipulation for trial the estate conceded inter alia respondent’s determinations to increase decedent’s taxable_estate by the amounts of dollar_figure and dollar_figure respectively for a note receivable and a state_income_tax refund as a result of those concessions on brief respondent concedes that the amount of personal representative’s commissions that respondent deter- mined in the notice to allow as a deduction under sec_2053 continued opinion we first address sec_7491 the parties agree that sec_7491 is applicable in the instant case the parties disagree however over whether the burden_of_proof has shifted to respondent under sec_7491 with respect to the issue presented under sec_2036dollar_figure we need not and shall not address that disagreement that is because resolution of the issue presented under sec_2036 does not depend on who has the burden_of_proof sec_2036 the only dispute between the parties under sec_2036 is whether decedent retained for his life the continued should be increased from dollar_figure to dollar_figure at trial the estate conceded respondent’s determination in the notice to disallow dollar_figure of the dollar_figure of attorney’s fees that the estate claimed as a deduction under sec_2053 10petitioner does not claim that the burden_of_proof has shifted to respondent under sec_7491 with respect to the issue presented under sec_2053 sec_2036 provides sec_2036 transfers with retained_life_estate a general_rule --the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascer- tainable without reference to his death or for any continued possession or enjoyment of decedent’s residence within the meaning of that section it is the estate’s position that he did not it is respondent’s position that he did in support of the estate’s position under sec_2036 the estate argues here the decedent made three transfers the transfers were for less than full consideration in fact they were gratuitous gifts to his children however they were not transfers under which he re- tained for his life the right to possession or enjoy- ment of the property transferred or the income from the property the deeds were absolute transfers of fee interests in the property without reservation the decedent did not retain under the transfer the right to possession or enjoyment of the condominium for his life until the third conveyance date the decedent was a tenant in common with his grantees as a co-tenant he had the non-exclusive right to use and enjoy the property as did all the other co-tenants see gener- ally am jur 2d-tenancy and joint_ownership sec_32 sec_41 sec_42 the decedent acquired the right to exclusive possession of the condominium by contract the parties’ agreement regarding use and payment of expenses hereinafter the agreement generally all co- tenants are obligated to contribute to the expenses and upkeep of the property and a tenant who pays more than his pro-rata share is entitled to contribution from the other tenants kline v kline a2d md app md app cert den a2d md however here the parties entered into an agree- ment that provided for the decedent’s exclusive use and occupancy of the condominium in return for payment of continued period which does not in fact end before his death-- the possession or enjoyment of or the right to the income from the property all of the expenses of the condominium the grantees gave up their right to use and occupancy in return for the decedent’s agreement to pay all of the expenses and not look to them for contribution the agreement was intended to cover only the period of time between the first conveyance and the last conveyance in guynn v united_states f 2d ustc par big_number 4th cir the decedent an eighty year old woman conveyed a residence to her daughter but remained in the residence without an express agreement that entitled her to do so paid no rent to the grantee and paid for improvements and certain ex- penses the decedent’s grantee her daughter testi- fied that the decedent’s remaining in the property was not discussed because it was understood by all involved that she would stay in the property until her death the fourth circuit held that the property was included in the estate based on an implied agreement for a retained_life_estate in 55_tc_666 the decedent and wife conveyed farm prop- erty to their four children simultaneously leasing the property back for a share of the crops that was found to be fair market rental the property was not in- cluded in the taxable_estate even though for four years the decedent did not actually pay the rent the court found that the outright transfer of the property to the children and the lease back were bona_fide transac- tions the forbearance from collecting rent was due to circumstances that arose later and were not contem- plated by the parties at the time of the transaction the difference between barlow and guynn is that in barlow as in this case the decedent really trans- ferred the entire fee without retaining a life_estate barlow like the decedent here was contractually obligated to pay for his continuing use of the prop- erty no life_estate having been reserved under the transfer guynn simply remained in possession without paying any quid pro quo because the parties so agreed she retained a life_estate so sec_2036 applied there was no discussion or paperwork because none was needed reproduced literally in support of respondent’s position under sec_2036 respondent argues a decedent’s gross_estate includes property inter- ests with a retained_life_estate sec_2036 inclusion is required where the decedent retained possession or enjoyment or right to income from property transferred for less than full consideration i r c a here the decedent retained the necessary possession or enjoyment of his personal residence-unit 610n such that its value should be included in the decedent’s gross_estate even though the decedent and his eight children exe- cuted a series of conveyances transferring legal_title to unit 610n no consideration was paid_by the dece- dent’s children for the conveyance the decedent paid all of the expenses for unit 610n before during and after the series of conveyances the decedent did not pay any rent for the occupancy of unit 610n before during and after the series of conveyances his possession or enjoyment of unit 610n was undisturbed during and after the series of transfers he did not need the approval of his children to have guests or redecorate unit 610n it was uncontroverted at trial that even if the decedent had not paid expenses to maintain unit 610n during and after the series of transfers his children would not have sought to evict him from unit 610n finally as legal_title of the decedent’s eight children in unit 610n increased progressively to then and finally the decedent still paid all of the expenses to maintain unit 610n without reflecting any change in ownership when all is said and done the decedent retained complete possession or enjoyment over unit 610n before during and after the series of transfers as such code sec_2036 mandates that the value of unit 610n be included in the decedent’s gross_estate sec_2036 applies if there exists at the time of the transfer of property an agreement either express or implied that the transferor will retain possession or enjoyment of the property transferred even if the transferor has no legally enforceable right to do so 437_f2d_1148 4th cir 73_tc_82 66_tc_1080 55_tc_666 in the case of real_property the terms ‘possession’ and ‘enjoyment’ in sec_2036 have been interpreted to mean ‘the lifetime use of the property ’ 3_f3d_591 2d cir quoting 408_us_125 affg 98_tc_594 in the present case there was an express agreement namely the date agreement which was executed on the same date on which the first deed was executed under which decedent continued during his lifetime to use and occupy ie possess and enjoy decedent’s residence pay all of the monthly expenses with respect to that residence and other- wise treat that residence as his own at no time did decedent need permission from his children in order to have guests at decedent’s residence or to redecorate it at no time during decedent’s life did any of decedent’s children use or occupy decedent’s residence or pay any of the monthly expenses with 12decedent’s children would not have required decedent to vacate decedent’s residence if he had failed to pay the monthly expenses respect to that residence none of decedent’s children attempted to sell his or her purported interest in decedent’s residence before decedent dieddollar_figure this court and other courts have found that facts such as those which we have found in the instant case surrounding the transfer of property by a decedent demonstrate that the decedent retained possession and enjoyment of the property transferred within the meaning of sec_2036 see eg estate of maxwell v commissioner supra pincite guynn v united_states supra estate of rapelje v commissioner supra pincite estate of honigman v commissioner supra pincite 57_tc_643 the estate’s reliance on estate of barlow v commissioner supra is misplaced in estate of barlow the decedent involved there and his wife gratuitously transferred a farm to their children and under a contemporaneously executed lease retained the possession and enjoyment of that farm in return for the payment by them of a fair customary rental id pincite in the instant case the date agreement was not a lease agreement and decedent did not agree under that agreement 13after decedent died decedent’s children sold that resi- dence to pay any rent let alone fair rental value for his posses- sion and enjoyment of decedent’s residencedollar_figure based upon our examination of the entire record before us we find that decedent retained a life_estate in decedent’s residence during the period date until the date of his death on that record we further find that decedent re- tained possession and enjoyment of decedent’s residence within the meaning of sec_2036 on the record before us we find that the value of decedent’s residence is includible in decedent’s gross_estate under that sectiondollar_figure sec_2053 the estate has the burden of establishing its entitlement to deduct under sec_2053 the claimed personal representative’s 14indeed the date agreement provides that decedent shall not pay any rent while occupying decedent’s residence 15despite the purported decrease in decedent’s ownership_interest in decedent’s residence under the first deed the second deed and the third deed decedent paid all of the monthly expenses with respect to that residence 16for the first time on brief the estate advances an alter- native argument that if inclusion of decedent’s residence in the taxable_estate were to be based upon the decedent’s remaining in the property for six weeks when he had no contractual right to do so it should be limited to the interest conveyed in on the record before us we reject the estate’s alterna- tive argument in finding that decedent retained possession and enjoyment of decedent’s residence within the meaning of sec_2036 we have not relied only on decedent’s remaining in that residence during the period starting on the date on which the third deed was executed until the date of his death commissionsdollar_figure it is the estate’s position that it is entitled to deduct under sec_2053 personal representative’s commissions of dollar_figure it is respondent’s position that the estate is entitled to deduct under sec_2053 personal representative’s commis- sions of dollar_figure in support of its position under sec_2053 the estate argues that under sec_20_2053-3 estate_tax regs the date order of the orphans’ court which allowed dollar_figure 17see supra note 18the amount of personal representative’s commissions claim- ed by the estate that remains in dispute is dollar_figure see supra note sec_20_2053-3 estate_tax regs entitled executor’s commissions provides in pertinent part the executor may deduct his commissions in such an amount as has actually been paid if the amount of the commissions has not been fixed by decree of the proper court the deduction will be allowed to the extent that all three of the following conditions are satisfied i the district_director is reasonably satisfied that the commissions claimed will be paid ii the amount claimed as a deduction is within the amount allowable by the laws of the jurisdiction in which the estate is being administered and iii it is in accordance with the usually ac- cepted practice in the jurisdiction to allow such an amount in estates of similar size and character of personal representative’s commissions is dispositive of the issue presented under sec_2053 according to the estate sec_20_2053-3 estate_tax regs appears to provide by negative implication that a state court order is dispositive of the issue of the deductibility of personal representative’s commissions it provides that the executor may deduct has commissions in such amount as has actually been paid if the amount of the decree has not been fixed by order of the proper court the deduction will be allowed to the extent that all three of the following conditions are satisfied id the further requirements are applicable only to cases where personal representative’s commissions are not approved by court order reproduced literally in support of respondent’s position under sec_2053 respondent argues that under section of md code ann est trusts md code ann est trusts sec the aggregate amount of personal representative’s 20the date order of the orphans’ court also allowed dollar_figure of attorney’s fees 21sec md code ann est trusts provides in pertinent part a general --an attorney is entitled to reason- able compensation_for legal services rendered by him to the estate and or the personal representative b petition --upon the filing of a petition in reasonable detail by the personal representative or the attorney the court may allow a counsel fee to an attorney employed by the personal representative for legal services the compensation shall be fair and reasonable in the light of all the circumstances to be considered in fixing the fee of an attorney c considered with commissions --if the court shall allow a counsel fee to one or more attorneys it shall take into consideration in making its determina- continued commissions and attorney’s fees allowable as a deduction is limited to the amount determined under section b of md code ann est trusts md code ann est trusts sec b quoted and discussed below consequently according to respondent the estate is entitled to deduct under sec_2053 only dollar_figure of personal representative’s commis- sions in determining the taxable_estate sec_2053 relating to expenses_incurred in administering property that is included in the gross_estate and subject_to claims allows a deduction from the value of the gross_estate of such amounts for administration_expenses as are allowable by the laws of the jurisdiction under which the estate is being administered sec_20_2053-3 estate_tax regs provides in pertinent part a in general the amounts deductible from a dece- dent’s gross_estate as administration_expenses of the first category see paragraphs a and c of sec_20_2053-1 are limited to such expenses as are actually and necessarily incurred in the administration of the decedent’s estate that is in the collection of as- sets payment of debts and distribution_of_property to the persons entitled to it expenditures not essential to the proper settlement of the estate but incurred for the individual benefit of the heirs legatees or devisees may not be taken as deductions continued tion what would be a fair and reasonable total charge for the cost of administering the estate under this article and it shall not allow aggregate compensation in excess of that figure administration_expenses include executor’s commis- sions attorney’s fees and miscellaneous expenses sec_2053 allows deductions of amounts representing expenses_incurred in administering property that is included in the gross_estate and not subject_to claims to the same extent such expenses would be allowable as deductions under sec_2053 if such property were subject_to claims and such amounts are paid before the expiration of the period of limita- tion for assessment provided in sec_6501 sec_20_2053-8 estate_tax regs provides in pertinent part usually these expenses expenses in administering property not subject_to claims are incurred in connec- tion with the administration of a_trust established by a decedent during his lifetime they may also be incurred in connection with the collection of other assets or the transfer or clearance of title to other_property included in a decedent’s gross_estate for estate_tax purposes but not included in his probate_estate b these expenses may be allowed as deductions only to the extent that they would be allowed as deduc- tions under the first category of deductions set forth in sec_20_2053-1 estate_tax regs if the property were subject_to claims see sec_20_2053-3 the only expenses in administering property not subject_to claims which are allowed as deductions are those occa- sioned by the decedent’s death and incurred in settling the decedent’s interest in the property or vesting good title to the property in the beneficiaries expenses not coming within the description in the preceding sentence but incurred on behalf of the transferees are not deductible c the principles set forth in paragraphs b c and d of sec_20_2053-3 relating to the allowance of executor’s commissions attorney’s fees and miscel- laneous administration_expenses of the first category of deductions set forth in sec_20_2053-1 estate_tax regs are applied in determining the extent to which trustee’s commissions attorney’s and accountant’s fees and miscellaneous administration_expenses are allowed in connection with the administra- tion of property not subject_to claims sec_20_2053-1 estate_tax regs relating to the effect of a local court decree on expenses claimed under sec_2053 and b provides in pertinent part effect of court decree the decision of a local court as to the amount and allowability under local law of a claim or administration expense will ordinarily be accepted if the court passes upon the facts upon which deductibility depends if the decree was rendered by consent it will be accepted provided the consent was a bona_fide recognition of the validity of the claim and not a mere cloak for a gift and was accepted by the court as satisfactory evidence upon the merits it will be presumed that the consent was of this character and was so accepted if given by all parties having an interest adverse to the claimant the decree will not be accepted if it is at variance with the law of the state as for example an allow- ance made to an executor in excess of that prescribed by statute in determining the deductibility of expenses under sec_2053 the deductions claimed must be allowable not only by the state law under which the estate is administered but also by federal_law see 294_f3d_352 2d cir affg tcmemo_1999_396 923_f2d_335 4th cir affg tcmemo_1989_470 75_tc_355 we reject the estate’s argument that the date order of the orphans’ court is dispositive of the issue of the deduct- ibility of personal representative’s commissions the exercise of the discretion of the orphans’ court of maryland to determine the amount of commissions allowable to a personal representative is limited by maryland statutes to the amounts prescribed in such statutes am jewish joint distrib comm v eisenberg a 2d md cearfoss v snyder a 2d md section b md code ann est trusts prescribes the computation of the compensation allowable to the personal representative of an estate as follows b computation of compensation --unless the will provides a larger measure of compensation upon peti- tion filed in reasonable detail by the personal repre- sentative the court may allow the commissions it considers appropriate the commissions may not exceed those computed in accordance with the table in this subsection if the property subject_to the commission may administration is not exceed not over dollar_figure over dollar_figure dollar_figure plu sec_3_6 of the excess over dollar_figure thus under md code ann est trusts sec b the maximum compensation to which the personal representative of an estate is entitled in order to compensate such representative for all of the ordinary work of administering an estate subject_to administration see lehman v kairys a 2d md talbert v reeves a 2d md is determined by reference to the amount of property subject_to administration ie probate property the parties agree that the value of decedent’s probate property as of the date of his death was dollar_figure under md code ann est trusts sec b the maximum amount of commissions allowable to mr tehan the estate’s personal representative was dollar_figure calculated as follows x dollar_figure x dollar_figure total dollar_figure big_number big_number the date order of the orphans’ court allowed the estate’s personal representative commissions of dollar_figure that amount exceeds the maximum amount of commissions allowable under md code ann est trusts sec b we are not required to accept the date order of the orphans’ court allowing dollar_figure of personal representative’s commissions sec b estate_tax regs on the record before us we find that the estate is not entitled to deduct personal representative’s commissions in excess of dollar_figure the maximum amount of such commissions allow- 22respondent agrees that the maximum amount of commissions allowable under md code ann est trusts sec b to mr tehan the personal representative of the estate was dollar_figure 23the value of decedent’s probate property reduced by dollar_figure is dollar_figure able under md code ann est trusts sec b dollar_figure re- spondent appears to acknowledge that if attorney’s fees of dollar_figure had not been allowed under md code ann est trusts sec the estate would have been entitled to deduct under sec_2053 that maximum amount of commissions however as we understand respondent’s position md code ann est trusts sec c requires that the amount of commissions allowable to a personal representative under md code ann est trusts sec b be reduced by the amount of attorney’s fees allowed consequently respondent maintains that the estate is entitled to deduct under sec_2053 only dollar_figure of personal representative’s commissions ie dollar_figure maximum amount of commissions allowable under md code ann est trusts sec b minus dollar_figure attorney’s fees allowed under md code ann est trusts sec we reject respondent’s interpretation of md code ann est trusts sec c that section provides that if a mary- land court determines to allow attorney’s fees in making that determination it shall take into consideration what would be a fair and reasonable total charge for the cost of administer- ing the estate and it shall not allow aggregate compensa- 24on the instant record we find that the estate has failed to persuade us that the personal representative performed any extraordinary work of administering decedent’s probate_estate or nonprobate estate tion in excess of that figure see wolfe v turner a 2d md wright v nuttle a 2d md section c md code ann est trusts does not limit as respondent appears to argue the aggregate amount of the commissions allowable to an estate’s personal representative and the fees allowable to an estate’s attorney to the maximum compensation allowable to such personal representative under md code ann est trusts sec b respondent determined to allow the estate a deduction under sec_2053 of dollar_figure for attorney’s fees respondent does not argue and the record does not establish that the aggregate amount of the commissions allowable to the estate’s personal representative under md code ann est trusts sec b ie dollar_figure and the fees allowable to the estate’s attorney under md code ann est trusts sec which respondent allowed the estate to deduct under sec_2053 ie dollar_figure is not a fair and reasonable total charge for the cost of administering the estate of decedent under md code ann est trusts sec c dollar_figure 25in respondent’s reply brief respondent contends for the first time that petitioner did not demonstrate that the attor- ney’s fees paid_by the estate were for other than routine work of the estate’s personal representative we reject respondent’s contention respondent allowed the estate to deduct under sec_2053 dollar_figure of attorney’s fees implicit in respondent’s deter- mination to allow such a deduction is respondent’s acknowledgment that such attorney’s fees are allowable by both maryland law and continued based upon our examination of the entire record before us we find that the estate is entitled to deduct under sec_2053 personal representative’s commissions of dollar_figure we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concessions of the parties decision will be entered under rule continued federal_law to be allowable by maryland law the dollar_figure of attorney’s fees necessarily was for work other than the routine or ordinary work of an executor or administrator in administering an estate see riddleberger v goeller a 2d md colley v britton a 2d md
